Citation Nr: 0419175	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

The veteran served on active duty from October 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2002 rating action 
of the San Juan, Puerto Rico, Regional Office (RO), which 
denied the veteran's claim of entitlement to a rating in 
excess of 30 percent for anxiety neurosis.  The veteran 
perfected a timely appeal of that decision.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  

During his most recent VA examination in April 2002, the 
veteran indicated that he was unemployable due to his 
conditions.  He reported the need for continued treatment.  
The veteran indicated that hearing bad news caused him to 
become depressed and drink.  He denied the use of drugs for a 
couple of months; however, he admitted to using cocaine given 
to him by his friends.  It was reported that the veteran was 
in jail from 1995, after setting fire to a woman's home; he 
had charges presented by his wife and another woman.  The 
veteran indicated that he was involved in frequent fights 
with his neighbors, and had problems with irritability, bad 
temper and aggressivity.  On examination, the veteran was 
clean, adequately dressed, and groomed.  He had a grayish 
skin color.  He was alert and oriented.  His mood was 
anxious.  His affect was constricted.  His attention was 
good.  His concentration was good.  His memory was good.  His 
speech was clear and coherent.  No hallucinations were noted.  
No homicidal or suicidal ideations were noted.  His insight 
and judgment were fair.  He exhibited good impulse control.  
The pertinent diagnosis was generalized anxiety disorder, 
polysubstance abuse, and he was assigned a Global Assessment 
of Functioning (GAF) score of 65.  

VA outpatient treatment reports, dated from June 2000 through 
April 2002, indicate the veteran continues to receive 
clinical evaluation for symptoms of his anxiety neurosis.  
These records also reflect that the veteran received follow 
up evaluation at a drug dependence treatment clinic.  
Received in October 2002 were additional VA treatment reports 
dated from February 1988 to March 1999, which show that the 
veteran received ongoing clinical evaluation for his 
psychiatric disorder.  These records include a medical 
statement, dated in March 1999, wherein the examiner 
indicated that the veteran had been receiving treatment by 
fee basis program with a diagnosis of paranoid schizophrenia 
since 1995; he noted that the veteran had been a user of 
alcohol and crack in the last two years.  The examiner noted 
that the veteran was not currently using any controlled 
substances or alcoholic beverage.  The examiner further noted 
that the veteran had been hospitalized at different private 
psychiatric hospitals in the last two years due to 
exacerbation of psychiatric feature.  The pertinent diagnosis 
was schizophrenia, paranoid type; the assessment and 
prognosis was poor.  The examiner recommended that the 
veteran continue to receive psychiatric treatment for a 
prolonged time.  

As noted above, during the April 2002 VA examination, it was 
reported that the veteran had been unemployed for many years.  
It is unclear from the report of the examination whether the 
veteran's unemployment is attributable to his anxiety 
neurosis or to other conditions and circumstances reported in 
the record.  VA regulations provide that if the report does 
not contain sufficient detail, it is inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based upon 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Board notes that while the veteran maintained that he had 
been unemployable as a result of his psychiatric disorder, 
the record is replete with evidence of alcohol dependence and 
abuse as well as the service-connected anxiety disorder.  The 
medical records also reflect that the veteran has been 
diagnosed with paranoid schizophrenia.   In light of lack of 
clarity in the record as to the impact of the service-
connected psychiatric disability versus nonservice-connected 
conditions on the veteran's employability and social and 
industrial functioning in general, the veteran should be 
provided a new examination.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

The Board additionally notes that there appears to exist an 
implied claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Federal Circuit has held that, in a claim for an 
increased rating, VA is also required to consider a claim for 
TDIU when a veteran asserts he is unemployable.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

It also appears that there are additional Social Security 
Administration (SSA) records that should be associated with 
the claims file.  The record indicates that the veteran was 
granted SSA disability benefits in December 1991.  A copy of 
the December 1991 SSA determination and various medical 
records obtained from the SSA are included in the claims 
file; however, in order to ensure that his claim is 
adjudicated on the basis of a complete evidentiary record, a 
copy of all SSA disability determinations and any missing 
associated evidence from the SSA should be obtained.  Under 
38 C.F.R. § 3.159(c)(2) VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
SSA.  VA will end its efforts to obtain records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  

2.  After obtaining any needed 
authorization from the veteran, contact 
the SSA and request any up-dated 
administrative decisions and medical 
records generated since July 1993 (the 
last time SSA records were associated 
with the claims file).  

3.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, VA as well as 
non-VA, who have treated him for the 
service-connected anxiety neurosis since 
August 1995.  After securing any 
necessary releases, obtain these records.  
Also obtain his treatment records from 
the San Juan, Puerto Rico VA Medical 
Center (VAMC).  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of the 
service-connected anxiety neurosis.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
and the examiner should report whether 
the claims folder was indeed available 
and reviewed.  All indicated tests must 
be conducted, and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to anxiety neurosis.  The 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected psychiatric 
disability.  The examiner should also 
provide an opinion as to the degree of 
social and industrial impairment due to 
the anxiety neurosis, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to the 
anxiety neurosis alone.  The examiner 
should offer an opinion as to whether the 
veteran's service-connected anxiety 
neurosis renders him unemployable, given 
his education and work experience.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for anxiety neurosis.  
If the determination remains unfavorable 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case.  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

